UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 98-60256




        OSCAR CAMACHO-MARROQUIN, also known as Jesus Sanchez,

                                                         Petitioner,

                                VERSUS

               IMMIGRATION AND NATURALIZATION SERVICE,

                                                         Respondent.



               Petition for Review of an Order of the
                   Board of Immigration Appeals

                            July 11, 2000

Before DUHÉ, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

ORDER:

       Petitioner-Appellant has moved to withdraw his Petition for

Rehearing En Banc “so that the Immigration and Naturalization

Service may proceed with his deportation in lieu of incarceration.”

Accordingly, in order to bring all matters relating to Petitioner-

Appellant before this court to an end so that the INS may proceed

with his deportation as he requests:

       IT IS ORDERED that Petitioner-Appellant’s motion is granted

and:

       The opinion of the panel in this matter filed on September 29,
1999 is hereby WITHDRAWN.



     The Petition for Rehearing En Banc and the Petition for Review

filed in this matter are DISMISSED, and

     The Stay of Deportation previously issued in this matter is

LIFTED.




                                2